Citation Nr: 1821073	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-09 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a left hand disability.  

2.  Entitlement to service connection for a right hand disability.  

3.  Entitlement to service connection for a left knee disability.  

4.  Entitlement to service connection for a disability manifested by breathing difficulties.    

5.  Entitlement to service connection for a right shoulder disability.  

6.  Entitlement to a rating in excess of 10 percent for a left hip disability.  

7.  Entitlement to a rating in excess of 10 percent for a right hip disability. 

8.  Entitlement to a rating in excess of 10 percent for a left shoulder disability.    




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from April 1985 to October 1994, and active duty for training (ACDUTRA) from May 9, 1983 to August 11, 1983.  He had service in Southwest Asia.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran filed a notice of disagreement (NOD) with this decision in April 2012 and perfected a timely appeal of this decision in May 2014.  

The issues of entitlement to higher ratings for the service-connected right and left hip disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran has not had a disability of the right shoulder during any time from contemporaneous to when he filed his claim to the present. 

2.  The Veteran does not have a left hand disability, diagnosed as post-traumatic deformity of the left first metacarpal joint, which manifested in service, or which is otherwise etiologically related to service.

3.  The Veteran does not have a left knee disability, diagnosed as patellofemoral syndrome, which manifested in service, or which is otherwise etiologically related to service.

4. The Veteran's right hand disability did not manifest in service, and is not otherwise related to his military service.

5.  The Veteran has not had a disability manifested by breathing difficulties during any time from contemporaneous to when he filed his claim to the present.  

6.  The Veteran is right-hand dominant. 

7.  The Veteran's status post left shoulder surgery has not been manifested by dislocation or nonunion of the clavicle or scapula with loose movement, nor has it been manifested by recurrent dislocation of the humerus at the scapulohumeral joint with infrequent episodes and guarding of movement only at shoulder level, nor has it been productive of limitation of motion of the arm at shoulder level.


CONCLUSIONS OF LAW

1. The criteria for service connection for a right shoulder disability have not all been met. 38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017). 

2. The criteria for service connection for a left hand disability have not been met. 38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017). 

3.  The criteria for service connection for a left knee disability have not been met. 38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017). 

4. The criteria for service connection for a right hand disability have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

5.  The criteria for service connection for a disability manifested by breathing difficulties have not been met. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

6. The criteria for an evaluation in excess of 10 percent for residuals, left shoulder injury with impingement syndrome have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40-4.46, 4.71a, Diagnostic Codes 5200-5203 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (a) (2017). "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection for certain chronic diseases, to include arthritis, may also be established based upon a legal "presumption" by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1112, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d) (2017).

Service connection may also be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  38 U.S.C. § 1117 (2012).  38 C.F.R. § 3.317 (2017).  Unlike service connection on a direct basis, the provisions of 38 U.S.C. § 1117 and 38 C.F.R. § 3.317 do not require competent medical nexus of a link between the qualifying chronic disability and military service.  Service connection is presumed unless there is affirmative evidence to the contrary.  See 38 C.F.R. § 3.317 (c); Gutierrez v. Principi, 19 Vet. App. 1 (2004). 

A Persian Gulf veteran is defined as a veteran who served on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War.  See 38 U.S.C. § 1117 (f); 38 C.F.R. § 3.317 (d).  Service personnel records reflect that the Veteran had active service in the Persian Gulf while when he was deployed to King Khalid Air Base, in Saudi Arabia from January 1992 to April 1992.  

A "qualifying chronic disability" includes (a) undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  See 38 C.F.R. § 3.317 (a)(2); see also 75 Fed. Reg. 61,995 -97 (2017). 

Under 38 U.S.C. § 1117 (a)(1), compensation is warranted for a Persian Gulf veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.  Effective December 29, 2011, VA extended the presumptive period in 38 C.F.R. § 3.317 (a)(1)(i) through December 31, 2016 (for qualifying chronic disabilities that become manifest to a degree of 10 percent or more after active duty in the Southwest Asia theater of operations).  See 76 Fed. Reg. 81,834 -36 (Dec. 29, 2011).  Furthermore, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  See 38 U.S.C. § 1117; 38 C.F.R. § 3.317 (a),(b). 

The term "objective indications of a qualifying chronic disability" include both "signs," in a medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  See 38 C.F.R. § 3.317 (a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or a chronic multi-symptom illness include but are not limited to the following: fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  See 38 U.S.C. § 1117 (g).


Right Shoulder

The Veteran contends that he developed a right shoulder disability as a result of an injury or event that occurred in service.  

Here, the greater weight of the evidence points to the Veteran not having any diagnosed right shoulder disorder at any time from contemporaneous to when he filed his claim in September 2010 to the present.  Indeed, the service treatment records are absent any complaints of, or treatment for, the right shoulder.  Review of these records reflects that the clinical evaluation of the upper extremities was shown to be normal at the January 1985 enlistment examination. The majority of the Veteran's service treatment records document treatment provided for the laceration to his right middle finger after he was involved in a motor vehicle accident wherein he put his hand through a truck window.  The service treatment records also document treatment for the Veteran's left shoulder injury, as well as his right knee and bilateral ankle problems.  In addition, the November 1989 x-ray of the right and left shoulder was negative for any abnormalities.  The remainder of the Veteran's service treatment records is also absent any complaints of, or treatment for, the right shoulder symptoms.  

Although the post-service medical evidence of record reflects the Veteran's complaints of pain in his right shoulder, the evidence is negative for a diagnosis pertaining to the right shoulder joint. 

In this regard, report of the April 2002 VA examination includes a review and recitation of the Veteran's medical  history and reflects that the Veteran underwent a right shoulder procedure in 1998.  The Veteran was diagnosed with having right shoulder problems secondary to impingement, post-surgery per orthopedist.  A September 2007 VA treatment report also reflects that the Veteran underwent a right shoulder procedure for rotator cuff repair in 1999.  Although these records are suggestive of a right shoulder disorder, the Board notes that they document the Veteran's complaints of pain, and reference a procedure that took place eleven to twelve years prior to filing his claim in September 2010.  Indeed, the evidence must show that the Veteran has had the disability for which benefits are being claimed at some point during the pendency of the claim. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim).  Significantly, treatment records show no pathology of the right shoulder.  

The Veteran was afforded a VA joints examination in February 2011, during which time, the examiner took note of the fact that the records reflected evidence of a right rotator cuff repair in 1998.  However, the Veteran did not report any current problems or symptoms associated with his right shoulder, and while the examiner diagnosed the Veteran with having left shoulder impingement syndrome and degenerative joint disease, he did not diagnose him with any type of right shoulder disability.  When it came to the Veteran's nonservice-connected joint pain, the examiner did not find objective evidence of a right shoulder disorder.    

Report of the June 2015 x-ray of the shoulders revealed mild degenerative changes involving the left AC joint and greater tuberosity.  In addition, the subacromial space was within normal limits bilaterally and the humeral head contours were shown to be unremarkable.  

At the January 2016 VA examination pertaining to the service-connected left shoulder condition, when asked whether there was evidence of ankylosis or a rotator cuff condition in the right shoulder, the examiner indicated that there was not.  The examiner did identify a clavicle, scapula, acromioclavicular (AC) joint condition associated with the left shoulder condition, but did not indicate there to be a similar condition associated with the right shoulder.  The remainder of the examination focuses on the nature and extent of the Veteran's left shoulder condition.  Based on his evaluation of the Veteran, the VA examiner diagnosed the Veteran with having minimal degenerative spurring at the left AC joint with no acute fracture or dislocation.  Although this examination focused on the extent and severity of the Veteran's left shoulder disorder, given that the examiner observed no ankylosis, rotator cuff condition, or clavicle, scapula, AC joint or sternoclavicular joint condition associated with the right shoulder, the record reflects that the examiner evaluated the Veteran's right shoulder as well and did not find objective evidence reflective of a right shoulder diagnosis.  

The remainder of the post-service evidence of record is absent for a diagnosis of the claimed right shoulder condition.  Other than the Veteran's assertions of pain, and medical records reflecting treatment for pain and discomfort in his joints, the Veteran's treatment providers and examiners have not found any intrinsic pathology associated with his right shoulder.  Moreover, the assessment of a pain does not equate to underlying disease or injury  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

The Board notes that the Veteran was informed of the importance of providing evidence showing a current disability.  In denying service connection for the claimed disability, the AOJ indicated that the evidence of record failed to show that a right shoulder disorder had been clinically diagnosed.  Although the Veteran disagreed with that decision, he provided no further evidence regarding his claimed disability.  Thus, even though the post-service medical records documented treatment for symptoms of pain and discomfort in the right shoulder, the weight of the evidence is against a finding there is a current diagnosis of a right shoulder disorder. 

The Board has considered the Veteran's assertions that he has a right shoulder disability due to an in-service event or injury.  However, he has not identified any pathology or provided medical evidence as to what this disability is, other than a report of symptoms.  While he attributed his right shoulder symptoms to a disorder of the clavicle/scapula (see April 2012 NOD), as discussed above, the objective medical evidence of record is absent any type of disorder pertaining to the right shoulder.  Moreover, although he is competent to report symptoms, he is not competent to diagnose a condition such as this where medical professionals have examined him but not found any disorder.  Further, the February 2011 and January 2016 VA examiners considered the Veteran's report of in-service and post-service symptoms in reaching their medical conclusions.  Consequently, in this case, lay assertions of medical diagnosis cannot constitute evidence upon which to grant a claim for service connection. 

Because the competent evidence in the current appeal tends to show that the Veteran has not had any current right shoulder disability from contemporaneous to when he filed his claim to the present, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a right shoulder disability. The benefit-of-the-doubt provisions do not apply. Service connection for a right shoulder disability is not warranted.



Left Hand and Left knee Disability

The Veteran also contends that he developed a left hand and left knee disorder as a result of injuries he sustained during his military service.  Turning to the first element of service connection, the existence of a present disability, the evidence of record confirms the Veteran has diagnoses related to both the claimed disorders.  With regard to the left hand, the Veteran was afforded a VA examination in February 2011, at which time, he reported pain in his hands that had progressed over time.  He denied any injuries to these joints, and he also denied any problems with these joints prior to his military service.  The examiner noted that the Veteran was not currently undergoing any orthopedic treatment for these joint problems.  X-rays of the right and left wrists were negative for any obvious deformity and while reports of the x-rays of the right and left hand revealed posttraumatic deformity of the left first metacarpal, they were otherwise negative for any abnormal focal soft tissue swelling, acute fracture, dislocation, or evidence of advanced degenerative changes.  Based on his evaluation of the Veteran, the VA examiner diagnosed him with having post-traumatic deformity of the left first metacarpal with no other objective evidence of a chronic bilateral hand condition. 

With respect to the left knee disorder, at the November 2012 VA examination in connection to the knee condition, the Veteran reported a history of bilateral knee pain of ten years duration.  The VA examiner acknowledged the service treatment records reflecting the Veteran's treatment for a right knee injury in 1986.  Based on her discussion with, as well as her evaluation of the Veteran, the VA examiner diagnosed the Veteran with having bilateral patellofemoral syndrome, and determined that said disorder was caused by mechanical issues related to gait, muscle imbalance and in some cases "may be due to trauma."  As such, the Veteran has been diagnosed with patellofemoral syndrome of the left knee.  The Board finds that the first element of Holton/Shedden has been met for these two claims.  

The second element of a claim for service connection is an in-service injury or disease.  The Veteran has not identified a specific incident or event during service as a link as to his claim for service for any diagnosed left hand and left knee disability.  Although his service treatment records reflect that he injured his right hand, right knee and left shoulder in service, they are absent any documentation of a left hand and/or left knee injury, as well as any complaints of, or treatment for, a left hand and/or left knee disorder.  

In reviewing the Veteran's claim for service connection for the left hand and left knee disabilities, the Board has reviewed the statements of the Veteran. The Veteran is certainly competent to describe the extent of symptoms in service, and his current symptomatology for a left hand  and left knee disability; however, the Veteran has not identified a basis for service connection for this disability for the Board to consider.  See Layno v. Brown, 6 Vet. App. 465 (1994). 

Nonetheless, the Board recognizes that by virtue of the Veteran filing a claim for service connection for these disabilities, he believes such is connected to his active service.  The Board notes, however, that there is no evidence that the Veteran possesses the requisite medical training or expertise necessary to render him competent to offer evidence on the causal question of whether the left hand and left knee disability can be attributed to a specific injury or event during active service.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Lay persons may be competent to provide opinions as to some medical issues.  However, the specific questions in this case pertaining to the actual diagnosis, etiology, time of onset, and degree of severity at time of onset of any left hand and left knee disability, diagnosed as post-traumatic deformity of the left first metacarpal joint and patellofemoral syndrome, respectively, falls outside the realm of common knowledge of a lay person.  The Veteran has not been shown to have the requisite knowledge and/or expertise to be deemed competent to provide a probative medical opinion as to the existence of a left hand and/or left knee disability during his military service, or etiologically linking either of these disorders to his military service.  Jandreau, 492 F.3d 1372.

Although the Veteran contends that he developed a left hand and left knee disability in service, there is simply no evidence, lay or medical, of an in-service injury.  Indeed, any contentions of an in-service event or injury have been contradicted by statements the Veteran made during his medical treatment visits and VA examinations.  With regard to both disabilities, the Veteran has indicated that he began experiencing pain in these joints after service, not in service.  During a March 2002 treatment visit with his orthopedic physician, R.R., M.D., the Veteran indicated that he began experiencing pain in his knees after his discharge.  He also denied any trauma to the knees at the November 2012 VA examination.  During the February 2011 VA examination, the Veteran denied any injury to the joints in his hands, and stated that the joint pain began shortly after his military service.  
Thus, for the reasons discussed above, the element of in-service disease or injury is not met for the claim for service connection for a left hand disability, and the second element of Holton is not met. 

Although the Veteran was diagnosed with having post-traumatic deformity of the left first metacarpal at the February 2011 VA examination, the examiner did not relate this disorder to the Veteran's military service.  The Veteran was also afforded a VA examination in connection to his hand condition in May 2014.  Based on his discussion with, as well as his evaluation of the Veteran, the VA examiner diagnosed the Veteran with having osteoarthritis of the right hand and laceration of the right middle finger on the ulnar side.  However, the examiner did not relate any left hand disorder to the Veteran's military service.  In addition, at the November 2012 VA knee examination, the examiner determined that the Veteran's knee condition was either caused by mechanical issues related to gait, muscle imbalance or, in some cases, to trauma.  Indeed, even taking note of the Veteran's in-service right knee trauma, the examiner did not relate the left knee disorder to any in-service injury or trauma.  There is no evidence of in-service left knee trauma.  Moreover, as the second element for the claims of service connection for a left hand and left knee disability are not met, the third requirement for service connection, competent evidence of a nexus between a left hand and left knee disorder, and an in-service disease or injury, need not be further discussed.  

Lastly, the Board observes that it has considered whether the Veteran may be entitled to compensation pursuant to 38 C.F.R. § 3.317 (VA regulations pertaining to undiagnosed illness).  However, because the Veteran has been diagnosed with having post-traumatic deformity of the left first metacarpal and patellofemoral syndrome of the left knee, 38 C.F.R. § 3.317 is not for application.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection for a left hand disability and left knee disability.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claims for service connection for a left hand disorder and left knee disorder, that doctrine is not applicable, and service connection must be denied.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Right Hand

The Veteran also relates his current right hand disorder to injuries that occurred during his military service.  Review of the service treatment records reflects that that the clinical evaluation of the upper extremities was shown to be normal at the January 1985 enlistment examination.  In addition, the Veteran did not report a history of any bone, joint, or other deformity, or arthritis in his medical history report.  An Emergency Care and Treatment report dated in August 1986 reflects that the Veteran was admitted to hospital for treatment of an injury he sustained on his right long finger after putting his hand through a truck glass window the previous night.  Report of the August 1986 x-ray of the right hand revealed soft tissue densities and glass in the ulnar side of the mid phalanx of the third digit.  It was further noted that the Veteran had several puncture wounds around the proximal interphalangeal (PIP) joint.  However, the x-ray report was absent any evidence of bone deformity or degenerative changes.  The clinical record reflects that the Veteran was anesthetized after ascertaining that he was neurovascularly intact in his tendon functions.  Afterwards, the medical staff removed the pieces of glass in his wound, dressed the wound, and placed him on Keflex for 48 hours.  The remainder of the Veteran's service treatment records is absent any complaints of, or treatment for, the right hand.  

The Veteran's post-service treatment records reflect his complaints of pain in his hands.  As noted above, he was afforded a VA examination in connection to his bilateral hand condition in February 2011, during which time, he provided his military and medical history, and reported that his joint pain began shortly after his military service and had progressed over time.  However, he denied any specific injuries to his hand joints.  Physical examination of the hands was negative for any obvious joint deformity, or tenderness to palpation of these joints.  As noted above, reports of the right and left hand x-rays revealed posttraumatic deformity of the left first metacarpal joint, but were absent any abnormalities in the right hand.  Subsequent VA treatment records dated from 2012 to 2014 reflect the Veteran's complaints of pain and an aching sensation in both his hands.  

As noted above, at the May 2014 VA examination in connection to his hand condition, the VA examiner diagnosed the Veteran with having osteoarthritis of the right hand and laceration of right middle finger on the ulnar side.  According to the examiner, the Veteran's claimed right hand disorder was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  In the rationale section, the examiner explained that the Veteran has residual non-tender non limiting scars due to laceration, "but no underlying orthopedic condition caused by the laceration" and his osteoarthritis of the right hand is not related to the laceration.  The Board notes that there is no other in-service injury to which to relate the arthritis.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for the right hand disability.  Although the service treatment records reflect the Veteran's treatment for the right hand laceration, they are absent any complaints of, or treatment for, any musculoskeletal or orthopedic problems associated with the right hand.  Indeed, other than receiving treatment for the right hand laceration - which involved the skin and muscles - the remainder of the Veteran's service treatment records is absent any complaints of, or treatment for, right hand symptoms.  In addition, there is no evidence that the first manifestation of osteoarthritis of the right hand occurred within the first post-service year, nor has the Veteran so contended.  Presumptive service connection is therefore not warranted.

In addition, there is no competent evidence in the record to suggest that the Veteran's right hand osteoarthritis was incurred in service and/or etiologically related to his military service.  As noted above, the May 2014 VA examiner opined that  the Veteran's right hand disability was less likely than not incurred in or caused by the claimed in-service injury.  He (the examiner) explained that the Veteran did not have an underlying orthopedic condition caused by the in-service laceration, and that his osteoarthritis of the right hand was not related to the laceration that occurred in service.  In reaching this conclusion, the VA examiner relied on his physical examination of the Veteran, his review of the claims file, and his expertise and understanding of the relevant medical principles as they currently stood.   

To the extent the Veteran is claiming symptoms attributed to the right hand disorder have been continuous since service, he is competent to do so.  However, his statements are not persuasive. The evidence does not show that the Veteran sought treatment for his right hand condition immediately following his period of service or for many years thereafter.  Indeed, the earliest post-service medical evidence of record reflecting the Veteran's complaints of right hand symptoms is the February 2011 VA examination report, seventeen years after his separation from service. The Veteran first filed a claim for disabilities pertaining to his joints in 2010, sixteen years after service.  Although the presence of symptoms is not the same thing as seeking treatment for symptoms, this long period of time without evidence of seeking treatment has a tendency to show that he did not have symptoms present continuously since service.  The Board also notes that the Veteran had the opportunity to file a claim for his right hand condition earlier than 2010, and closer in time to his separation from service, given that he filed claims for other disorders in 2001; however, he chose not to, which weighs against any contentions of ongoing symptoms of pain and discomfort in the right hand joints since service.  Accordingly, and based on this evidentiary posture, the Board concludes that a nexus to service is not demonstrated based on the timing of symptoms.

Finally, the only competent evidence in the record that addresses the question of a possible nexus between the Veteran's right hand disorder and military service, namely the medical opinion by VA examiner in May 2014, is against the Veteran's claim.  This opinion was issued by a medical professional (who is competent to provide such an opinion), reflects familiarity with the entire record, and is accompanied by rationale referring to accurate factual data for support.  This medical opinion is the most probative evidence in this matter.  Consequently, service connection for a right hand disorder is not warranted.  See 38 C.F.R. § 3.304.

While the Veteran is competent to describe lay discernible symptoms without any specialized knowledge or training (see Barr v. Nicholson, 21 Vet. App. 303, 309 (2007)), his own opinions regarding the diagnosis or etiology of such symptoms are not competent evidence. He is a layperson, and does not cite to supporting medical opinion or clinical or medical treatise evidence which pertains to his own specific disability picture. Furthermore, the diagnosis of osteoarthritis of the right hand, and the etiology of such disability are medical questions beyond the scope of lay observation.  See Jandreau, 492 F. 3d at 1372.  Based on the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for the right hand disorder.  Accordingly, the appeal in this matter must be denied.

Disability manifested by Breathing Problems

The Veteran also contends that he developed a disorder manifested by breathing problems during his period of service, and specifically as a result of his exposure to chemicals while he was stationed in the Persian Gulf.  See May 2011 statement of Veteran

With respect to a current disability, the competent medical evidence of record does not demonstrate that the Veteran is currently diagnosed with a respiratory disability and/or any disability manifested by breathing difficulties.  Indeed, review of the service treatment records is absent any complaints of, or treatment for, respiratory problems.  At the January 1985 enlistment examination, the clinical evaluation of the lungs and chest was shown to be normal, and the Veteran denied a history of respiratory problems, to include shortness of breath, chronic cough, asthma, and chronic or frequent colds.  Report of an August 1989 chest x-ray was shown to be negative for any abnormalities and the remainder of the service treatment records was absent any complaints of, or treatment for, respiratory problems.  

The Veteran's VA treatment records are predominantly negative for any respiratory problems or abnormalities.  Indeed, during a July 2012 VA treatment visit, a review of the Veteran's respiratory system was negative for any abnormalities.

The Veteran was afforded a respiratory examination in November 2012, during which time, he reported the onset of breathing problems five to six years prior.  He (the Veteran) described this sensation as similar to a hiccup, and explained that he simply stops breathing for a second.  The Veteran also stated that he snores loudly, feels fatigued 75 percent of the time, and experiences daytime hypersomnolence.  During the evaluation, the examiner noted that a February 2012 chest x-ray was negative for any abnormalities or diseases, to include active tuberculosis or pleural effusions.  It was further noted that the pulmonary vasculature and visible osseous structures were within normal limits.  Based on her discussion with, as well as her evaluation of, the Veteran, the VA examiner observed no objective findings of a respiratory disorder, and determined that the Veteran did not have any type of respiratory condition associated with his service in Southwest Asia.  In this regard,  the examiner declined to diagnose the Veteran with any respiratory disability based on no objective evidence of respiratory symptoms.   

Although an October 2014 VA treatment report reflects an assessment of bronchitis, this does not appear to be a chronic condition and is not a disability given that the remainder of the VA treatment records are absent any treatment for, or a diagnosis of, respiratory problems associated with bronchitis.  Indeed, during the treatment visit, the Veteran reported a frequent dry cough and chest congestion, symptoms that are different from the symptoms he reported at the November 2012 VA examination (i.e. breathing difficulties, fatigue, snoring).  In addition, the Veteran did not report to have any breathing difficulties during the October 2014 outpatient visit.  

In this case, the evidence does not support a finding that the symptoms that the Veteran has reflect a respiratory disability manifested by difficulty breathing.  In addition, although the Veteran served in the Persian Gulf, he cannot establish service connection for an undiagnosed illness under 38 C.F.R. § 3.317, because there are no objective indications of a qualifying chronic disability.

With regard to lay statements made by the Veteran in connection with his claim, in relevant part, 38 U.S.C. 1154 (a) (2012) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board notes that the Veteran, while competent to report his symptoms both current and past, as a lay person he is not competent to associate any of his claimed symptoms to a respiratory disability.  Such opinion requires specific medical training in the field of respiratory and/or pulmonary medicine and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the specific medical training in the field of respiratory/pulmonary medicine to render the appropriate medical opinion, the Board must find that his contention with regard to a diagnosis of a respiratory disability, and/or a disability manifested by breathing difficulties, to be of minimal probative value and outweighed by the objective evidence which is absent a finding of such.  See also 38 C.F.R. § 3.159 (a)(1) (2017) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran in support of his own claim is not competent evidence of a disability manifested by breathing difficulties.

Because the weight of the evidence is against a finding that the Veteran has a current respiratory disability, and/or a disability manifested by breathing difficulties, or has objective indications of a qualifying chronic disability, service connection must be denied.  There is no reasonable doubt to be resolved in this matter.  


Increased Rating - Left Shoulder

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2008).

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy. 

Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.

Where the question of functional loss due to pain upon motion is raised, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered. DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995). Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011). 

In the November 2002 rating decision, the AOJ granted service connection for the Veteran's residuals, left shoulder injury with impingement syndrome, and evaluated this disorder as noncompensably disabling, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5203.  The Veteran sought a higher rating for his left shoulder disability in September 2010, and in the April 2012 rating decision, the AOJ increased the disability rating for the left shoulder to 10 percent disabling, effective September 13, 2010. The Veteran filed a notice of disagreement (NOD) with this decision in April 2012. 

Under DC 5201, a 20 percent disability rating is contemplated for limitation of motion of the major or minor arm at shoulder level or for limitation of the minor arm to midway between side and shoulder level.  A 30 percent disability rating is warranted for limitation of the major arm to midway between side and shoulder level or when motion of the minor arm is limited to 25 degrees from the side.  A 40 disability rating is warranted when motion of the major arm is limited to 25 degrees from the side. 38 C.F.R. § 4.71a. 

Under DC 5202, pertaining to other impairment of the humerus, malunion with moderate deformity (major and minor shoulder) warrants a 20 percent disability rating; malunion with marked deformity is evaluated as 30 percent disabling for the major shoulder and as 20 percent disabling for the minor shoulder.  38 C.F.R. § 4.71a.  Recurrent dislocations of the humerus at the scapulohumeral joint, with infrequent episodes, and guarding of movement only at the shoulder level, is evaluated as 20 percent disabling (major and minor shoulder); recurrent dislocations of the humerus at the scapulohumeral joint, with frequent episodes and guarding of all arm movements, is evaluated as 30 percent disabling for the major shoulder and as 20 percent disabling for the minor shoulder.  Id.  A fibrous union of the humerus is evaluated as 50 disabling for the major shoulder and as 40 percent disabling for the minor shoulder; a nonunion of the humerus is evaluated as 60 disabling for the major shoulder and as 50 percent disabling for the minor shoulder; and a flail shoulder (loss of head of humerus) is evaluated as 80 disabling for the major shoulder and as 70 percent disabling for the minor shoulder.  Id. 

Under Diagnostic Code 5203, a 10 percent disability evaluation is contemplated for impairment of the clavicle or scapula manifested by malunion. 38 C.F.R. § 4.71a.  A 10 percent disability evaluation is also contemplated for impairment of the clavicle or scapula manifested by nonunion without loose movement.  Id.  A 20 percent disability evaluation is contemplated for impairment of the clavicle or scapula, manifested by nonunion with loose movement.  Id.  A 20 percent disability evaluation may also be assigned for dislocation of the clavicle or scapula.  Id. 

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  The Veteran is right hand dominant.  When evaluating the left shoulder disability, minor, as opposed to major, extremity disability ratings will be applicable.  When evaluating the right shoulder disability, major, as opposed to minor, extremity disability ratings will be applicable.  38 C.F.R. § 4.69. 

The standard ranges of motion of the shoulder are 180 degrees for forward elevation (flexion) and 180 degrees for abduction. The standard range of motion for internal and external rotation is 90 degrees. 38 C.F.R. § 4.71, Plate I.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an evaluation in excess of 10 percent for his residuals left shoulder injury with impingement syndrome for any period on appeal.  At the February 2011 VA examination, the Veteran reported problems with his left shoulder following an in-service injury during a game of football.  He reported constant pain that worsens with most physical activities and sleep.  However, he denied symptoms of instability and noted that while he did undergo surgery on the left shoulder for impingement problems in the late 1980's, he has not received any recent orthopedic treatment for this shoulder.  

Indeed, the diagnostic test results are negative for any bone deformity, dislocation, or nonunion of the left shoulder.  The February 2011 x-ray of the left shoulder revealed minimal degenerative spurring at the left AC joint with no acute fracture or dislocation.  The x-ray further revealed an intact left clavicle.  A June 2015 x-ray of the left shoulder revealed mild degenerative changes involving the left AC joint and greater tuberosity.  In addition, the subacromial space was within normal limits bilaterally and the humeral head contours were shown to be unremarkable.  These diagnostic test findings were otherwise negative for any fracture or dislocation of the shoulder.  Moreover, although the January 2016 VA examiner noted that there was a clavicle, scapula, AC joint or sternoclavicular joint condition present, he noted that there was no other impairment of the clavicle or scapula.  In this regard, the examiner observed tenderness on palpation of the AC joint, and further noted that the cross-body adduction test was positive in the left shoulder which might have been indicative of AC joint pathology.  However, none of the Veteran's treatment providers or examiners have identified any evidence reflective of malunion, nonunion or dislocation of the clavicle or scapula.  As such, the competent medical evidence of record fails to show dislocation of the clavicle or scapula, or nonunion of the clavicle or scapula with loose movement at any time during the appeal period.  Therefore, the Veteran is not entitled to a rating in excess of 10 percent under Diagnostic Code 5203.  

In addition, the medical evidence of record does not reflect limitation of motion of the arm at shoulder level.  In this regard, the February 2011 VA examination report reflected forward flexion to 90 degrees without pain and from 90 to 110 degrees with pain.  The examination report also reflected abduction to 100 degrees without pain and from 100 to 140 degrees with pain.  The record reflects that the Veteran was afforded a more recent evaluation for his left shoulder disability in January 2016, during which time, he was shown to have flexion and abduction to 130 degrees, even with repetitive use.  The Board finds that these more recent measurements provide a more accurate reflection of the Veteran's range of motion measurements, and exceed the criteria for an evaluation greater than 10 percent under Diagnostic Code 5201.    

The Board also observes that the rating schedule contains additional diagnostic codes pertaining to the shoulder and arm.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200 and 5202.  While the Board has considered whether an increased evaluation would be in order under other relevant diagnostic codes, the Board finds that the criteria for a rating in excess of 10 percent for the Veteran's left shoulder disability are simply not met.  In this regard, the medical evidence of record does not show the Veteran to have ankylosis of the scapulohumeral articulation or other impairment of the humerus. As demonstrated by the range of motion findings of record, the Veteran's arm and shoulder do not appear to be fixed or immobile.  Moreover, the January 2016 VA examiner did not observe any findings of ankylosis in the left shoulder.  The Board notes that ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996), (Ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint", citing Stedman's Medical Dictionary 87 (25th ed. 1990).

Furthermore, while the January 2016 VA examiner suspected there to be a clavicle, scapula, AC joint or sternoclavicular joint condition, the examiner observed no AC joint condition or any other impairment of the clavicle or scapula, and no loss of head, nonunion, or fibrous union of the humerus. In addition, the Veteran was not shown to have any malunion of the humerus with moderate or marked deformity.  Therefore, the Board finds that the Veteran is not entitled to a higher or separate evaluation under Diagnostic Codes 5200 and 5202.

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca and Mitchell.  However, an increased evaluation for the Veteran's left shoulder disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 10 percent rating, and no higher. In this regard, the Board observes that the Veteran has complained of pain, stiffness, and discomfort in his left shoulder during some of the range of motion exercises. However, the effect of the left shoulder pain is contemplated in the currently assigned 10 percent disability evaluation under Diagnostic Code 5203. The Board acknowledges the Veteran's complaints of pain, fatigue and lack of endurance with overhead activities, his reported symptoms of weakness when lifting anything greater than 25 pounds in weight, and his complaints of pain and discomfort when trying to sleep on his left side.  However, the Board finds that the Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant a higher evaluation.  Indeed, the February 2011 VA examiner noted that the Veteran's range of motion was not additionally limited following repetitive use.  Significantly, at the January 2016 VA examination, the Veteran denied experiencing functional loss or functional impairment of the left shoulder joint regardless of repetitive use.  Although the Veteran exhibited pain during range of motion testing, the examiner noted that the pain did not result in/cause functional loss.  The examiner further noted that the Veteran was being examined immediately after repetitive use, and pain, weakness, fatigability or incoordination did not significantly limit his functional ability with repeated use over a period of time.  Here, the Board accepts that the Veteran experiences pain on overhead motion and on weightbearing, clearly on active motion and will assume that he experiences pain on passive motion.  However, the Veteran denied experiencing functional loss or functional impairment regardless of repetitive use.  As ratings are provided for functional loss, i.e., loss of earning capacity, the fact that he does not have functional loss on overhead activities or weightbearing is evidence against assigning a higher rating based on weightbearing, or specific motion of his arm such as overhead motion resulting in symptoms.  Therefore, the Board finds that the preponderance of the evidence is against a higher evaluation for the Veteran's left shoulder disability.  

Also, at the February 2011 VA examination, the examiner noted that stability testing and supraspinatus strength was grossly normal.  At the January 2016 VA examination, the Veteran displayed normal strength in the left shoulder during forward flexion and abduction, and the examiner observed no reduction in muscle strength or signs of muscle atrophy during these exercises. Thus, while the Veteran has reported to experience pain in his left upper extremity, the medical findings produced by these evaluations are clear for any underlying neurological abnormalities associated with the left shoulder disability. As such, the Board finds that a separate rating for neurological manifestations of the left shoulder disability, is not warranted.

The January 2016 VA examiner observed one scar on the anterior shoulder joint that was 1 centimeter (cm) in length and 0.5 cm in width.  When asked whether the scar was painful or unstable, covered a total area equal to or greater than 39 square cm, or was located on the head, face, or neck, the examiner marked that it was not.  In light of the descriptions provided, the Board finds that any impairment associated with the Veteran's left shoulder scar does not warrant a compensable rating pursuant to Diagnostic Codes 7801-7805.  In this regard, the total area of the aforementioned scar measures less than 6 square inches, and less 144 square inches.  As such, the Veteran is not entitled to a compensable rating for his scar under 38 C.F.R. § 4.118, Diagnostic Code 7801-7802.  In addition, the scar has been described as neither unstable nor painful, and there is no indication that the Veteran's scar has resulted in limited movement in his left shoulder.  As such, a compensable rating for the Veteran's residual scar on his left shoulder, is not warranted under 38 C.F.R. § 4.118, Diagnostic Codes 7804-7805.

Based on the evidence of record, the Board finds that a disability rating in excess of 10 percent for the left shoulder disorder is not warranted.  In finding so, the Board has considered the benefit of the doubt doctrine. However, as the preponderance of the evidence is against higher ratings, it is not applicable.  38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating is warranted for the relevant period on appeal. The Board finds that the Veteran's symptoms associated with his left shoulder disorder, to include pain, discomfort and limitation of motion, are aptly governed by the schedular rating criteria.  Neither the facts of the case nor the Veteran's or his representative's allegations raise the issue of extraschedular consideration.  Thus, no analysis is required.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016) (holding that an extraschedular analysis is not warranted where it is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board") (citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007); see also Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017) (explaining that the Board had no obligation to analyze whether referral is warranted for extraschedular consideration if an extraschedular rating is not specifically sought by the claimant or reasonably raised by the facts found by the Board).

Similarly, the Board recognizes that a claim for a total rating based on individual unemployability (TDIU) may be raised as a separate claim, or in the context of an initial rating or a claim for an increase. See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009). In this case neither the claimant nor the record has raised the question of unemployability due to service-connected disability.  The VA treatment records reflect that the Veteran was currently employed and working for Adidas in the shipping department.  Therefore no further discussion of a TDIU is necessary.



ORDER

Entitlement to service connection for a right shoulder disability is denied.  

Entitlement to service connection for a left hand disability is denied.  

Entitlement to service connection for a right hand disability is denied.  

Entitlement to service connection for a left knee disability is denied.  

Entitlement to service connection for a disability manifested by breathing difficulties is denied.  

Entitlement to a rating in excess of 10 percent for residuals, left shoulder injury with impingement syndrome, is denied.  


REMAND


Service-connected Right/Left Hip Disability 

The Veteran also contends that his service-connected right and left hip disabilities, are more disabling than currently evaluated.  After a review of the claims folder, the Board finds that a remand of the Veteran's rating claims is required to allow for further development of the record. 

The Veteran was provided VA examinations in connection with his service-connected right and left hip disabilities in January 2016.  A review of the claims file reveals that the January 2016 VA hip examination includes one set of range of motion findings for the right and left hip disabilities, and does not specify whether such testing was taken during active or passive motion.  In addition, the VA examination report does not specify whether there is evidence of pain during nonweight-bearing activities.  Additionally, the provider indicated that pain, weakness, fatigability, or incoordination could significantly limit functional ability of the hips during flare-ups or with repeated use over time; however, the provider did not attempt to estimate such functional loss in terms of range of motion, nor did the provider otherwise describe the functional loss. See Sharp v. Shulkin, 29 Vet. App. 26 (2017) (addressing what constitutes an adequate explanation for an examiner's inability to estimate motion loss in terms of degrees during periods of flare-ups).

In light of the fact that these examination reports do not fully satisfy the requirements of Correia v. McDonald, 28 Vet. App. 158 (2016), Sharp and 38 C.F.R. § 4.59, the Veteran should be afforded new VA examinations before a decision can be rendered on his claims.

Also, as this claim is being remanded for additional development, the AOJ should also attempt to retrieve any medical records pertaining to treatment provided for the Veteran's disabilities on appeal.   

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate release of information forms where necessary, procure records of any outstanding treatment for the right and left hips.  The Board is particularly interested in records of treatment that the Veteran may have received at any VA facility, including through the VA medical facility in Columbia, South Carolina, since March 2016.  All such available documents should be associated with the claims file.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and extent of the service-connected right and left hip disabilities.  The examiner must review the claims file in conjunction with the examination.  The examiner should describe the nature and severity of all manifestations of the Veteran's right and left hip disabilities. 

In this regard, the examiner should record the range of motion observed on clinical evaluation of each hip, in terms of degrees of flexion, extension, abduction, adduction, and rotation.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins during flexion, extension, abduction, adduction and rotation.  Then, after reviewing the Veteran's complaints and medical history, the examiner should render an opinion, based upon his or her best medical judgment, as to the extent to which the Veteran experiences functional impairments such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, and should portray these factors in terms of degrees of additional loss in range of motion (beyond that which is demonstrated clinically), if feasible.  If not feasible to do so to any degree of medical certainty, then the examiner should so indicate. The examiner should state also whether there is any malunion of the right and left hip and if so, should state whether slight, moderate, or marked knee or hip disability is shown.  In addition, the examiner should state whether any favorable, intermediate, or unfavorable ankylosis of the right and left hip is present. In addition, the examiner should note whether there is flail joint of the right and left hip and/or any impairment of the femur and, if so, the severity of such. 

In order to comply with the case of Correia v. McDonald, 28 Vet. App. 158 (2016), the examiner must test the range of motion for both hips in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

With regard to flare-ups, if the Veteran is not currently experiencing a flare-up, based on relevant information elicited from the Veteran, review of the file, and the current examination results regarding the frequency, duration, characteristics, severity, and functional loss regarding his flares, the examiner is requested to provide an estimate of the Veteran's functional loss due to flares expressed in terms of the degree of additional range of motion lost, or explain why the examiner cannot do so.  If the examiner is unable to estimate functional loss of the hips in terms in terms of degrees after physical examination and eliciting the pertinent information about the flare-ups above, he or she must explain why and may not rely solely upon his or her inability to personally observe the Veteran's during a period of flare-up.  See Sharp v. Shulkin, 29 Vet. App. 26 (2017).

The examiner must comment on the functional impairment caused by the Veteran's right and left hip disabilities.  The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter  the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).  



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


